—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme *427Court, Kings County (Arniotes, J.), entered May 12, 1998, which, upon a jury verdict in favor of the defendant and against him, dismissed the complaint. The plaintiffs notice of appeal from an order entered February 27, 1998, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The plaintiff slipped on a cracked marble tile step in the defendant’s home. The jury found for the defendant and the plaintiffs motion to set aside the verdict was denied. We affirm.
The court properly denied the plaintiffs motion, since the jury’s verdict was supported by a fair interpretation of the evidence and a valid line of reasoning could lead rational people to a similar conclusion (see, Shachnow v Myers, 229 AD2d 432; Buckenberger v Clark Constr. Corp., 208 AD2d 790). Contrary to the plaintiffs contention, the trial court did not improvidently exercise its discretion by failing to marshal the evidence since the case was of short duration, the issues involved were simple, and the law applicable to the case was fully stated in the charge (see, Brown v City of New York, 154 AD2d 325; Green v Meyer, 114 AD2d 352).
The plaintiffs remaining contention is unpreserved for appellate review. Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.